DETAILED ACTION
Election/Restrictions
1.	Claim 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species drawn to a battery pack, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ojima et al. (US PG 2014/0165354).
[Claim 1] Regarding claim 1, Ojima discloses a vehicle and a battery pack comprising: a battery assembly (3 includes a unit with the surrounding case, packs, and cells which are conventional in electric vehicles) accommodated in the battery case (3 includes the surrounding case, packs, and cells which are conventional in electric vehicles); and a frame member disposed over the battery pack and fixed to a vehicular body (FIG 1, attachment 9 is exemplary vehicle battery mount) the battery case having an upper portion with an opening located under the frame member (FIG 16 below shows 30a-30d which engage the vehicle attachment from below) and formed through at least one of an upper surface of the battery case and a side surface of the battery case (30a-30d are formed through the cover and side of the battery to create an unoccupied space. Dictionary.com defines “opening” in part as “an unobstructed or unoccupied space or place.”  Ojima 30a-30d are unoccupied spaces in order to receive the vehicle frame mount when installed).

    PNG
    media_image1.png
    642
    685
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    470
    748
    media_image2.png
    Greyscale




Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not disclose or otherwise teach: the frame member is a seat mounting member fixed to a floor panel constituting a portion of the vehicular body, the seat mounting member is one of a seat rail and a seat pipe, and the battery pack is disposed between the floor panel and the seat mounting member and fixed to the floor panel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JOHN D WALTERS/Primary Examiner, Art Unit 3618